 Case 8:20-cv-02250-JVS-KES Document 7 Filed 12/01/20 Page 1 of 4 Page ID #:118



 1   Michael P. West, Esq. (SBN 172478)
 2
     Ashley A. Escudero, Esq. (SBN 250473)
     CLARK HILL LLP
 3   600 West Broadway, Suite 500
 4   San Diego, California 92101
     Telephone: (619) 557-0404
 5   Facsimile: (619) 557-0460
 6   mwest@clarkhill.com
     aescudero@clarkhill.com
 7

 8   Attorneys for Defendants,
     Welltower OpCo Group LLC and
 9   Sunrise Senior Living Management, Inc.
10
                                    UNITED STATES DISTRICT COURT
11

12            CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION

13

14    GILBERT GARCIA, by and through
                                                   Case No. 8:20-cv-02250 (KESx)
      his Successor in Interest, Paul Garcia;
15    PAUL GARCIA individually;
                                                   Assigned to Hon. James V. Selna
16    RONALD GARCIA, individually;
      GARY GARCIA, individually,
17                                                 DEFENDANTS’ NOTICE OF EX
                                                   PARTE APPLICATION FOR
18           Plaintiffs,
                                                   LEAVE TO EXCEED PAGE LIMIT
19                                                 ON MOTION TO DISMISS;
      v.
                                                   MEMORANDUM OF POINTS
20    WELLTOWER OPCO GROUP LLC
                                                   AND AUTHORITIES;
      dba SUNRISE VILLA BRADFORD;
21                                                 DECLARATION OF MICHAEL P.
      SUNRISE SENIOR LIVING
                                                   WEST, ESQ.; AND [PROPOSED]
22    MANAGEMENT, INC.; and DOES 1
                                                   ORDER
      through 100,
23

24           Defendants.
25
     TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
26
            PLEASE TAKE NOTICE that Defendants WELLTOWER OPCO GROUP LLC
27
                                                   1
28       DEFENDANTS’ NOTICE OF EX PARTE APPLICATION FOR LEAVE TO
       EXTEND FILING DEADLINE AND EXCEED PAGE LIMIT ON MOTION TO
      DISMISS; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATION
               OF MICHAEL P. WEST, ESQ.; AND [PROPOSED] ORDER
     ClarkHill\61560\416158\261400077.v1-12/2/20
 Case 8:20-cv-02250-JVS-KES Document 7 Filed 12/01/20 Page 2 of 4 Page ID #:119



 1   AND SUNRISE SENIOR LIVING MANAGEMENT, INC. (collectively “Defendants”)
 2
     hereby apply to the Court Ex Parte for leave to exceed the page limit set forth in Local
 3

 4   Rule 11-6 on Defendants’ Motion to Dismiss the Complaint of GILBERT GARCIA, by

 5   and through his Successor in Interest, Paul Garcia; PAUL GARCIA individually;
 6
     RONALD GARCIA, individually; and GARY GARCIA, individually (collectively
 7

 8   “Plantiffs”).

 9           As set forth in the accompanying memorandum incorporated by reference herein,
10
     leave to exceed the page limit is appropriate because: (i) Plaintiffs’ Complaint requires
11

12   consideration of the immunities afforded by the federal Public Readiness and

13   Emergency Preparedness Act (PREP Act) and certain associated Declarations of the
14
     United States Secretary of Health and Human Services issued in response to the
15

16   COVID-19 pandemic; (ii) the PREP Act is a multi-part federal law that requires the
17   consideration of, inter alia, the previously mentioned Declarations and certain federal
18
     and state laws, regulations, and executive proclamation and orders; (iii) when properly
19

20   considered in light of the PREP Act, the Complaint presents multiple grounds for
21   dismissal; and (iv) if the PREP Act is not fully and properly considered, and the
22
     Defendants are deprived of the PREP Act’s immunity protections at the outset of
23

24   litigation, the Defendants will suffer prejudice. In light of these issues, Defendants
25   respectfully request that the Court issue an order permitting their Memorandum of
26
     Points and Authorities in Support of its Motion be no longer than thirty (30) pages.
27
                                                   2
28       DEFENDANTS’ NOTICE OF EX PARTE APPLICATION FOR LEAVE TO
       EXTEND FILING DEADLINE AND EXCEED PAGE LIMIT ON MOTION TO
      DISMISS; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATION
               OF MICHAEL P. WEST, ESQ.; AND [PROPOSED] ORDER
     ClarkHill\61560\416158\261400077.v1-12/2/20
 Case 8:20-cv-02250-JVS-KES Document 7 Filed 12/01/20 Page 3 of 4 Page ID #:120



 1   Defendants would not oppose any request from Plaintiffs for a commensurate extension
 2
     of the page limit on any opposition filed by Plaintiffs to Defendants’ Motion.
 3

 4   Defendants also respectfully request such other relief as the Court deems proper.

 5           This motion is based on this Notice, the Memorandum of Points and Authorities
 6
     filed herewith, the Declaration of Michael P. West, Esq. filed herewith, and the
 7

 8   pleadings and papers field herein.

 9           PLEASE TAKE FURTHER NOTICE that any Opposition by plaintiffs must
10
     be filed within twenty-four (24) hours following service of this application.
11

12           PER CHAMBER RULES, THERE WILL BE NO ORAL ARGUMENT

13   UNLESS INSTRUCTED BY THE COURT.
14
     Respectfully submitted this 1st day of December, 2020.
15

16                                                         Respectfully submitted,
17                                                         CLARK HILL LLP
18

19                                                 By: /s/Michael P. West
20                                                   Michael P. West
                                                     Ashley A. Escudero
21                                                   CLARK HILL LLP
                                                     One America Plaza
22                                                   600 West Broadway, Suite 500
                                                     San Diego, CA 92101
23                                                   Telephone: (619) 557-0404
                                                     Facsimile: (619) 557-0460
24                                                   mwest@clarkhill.com
                                                     aescudero@clarkhill.com
25                                                   Attorneys for Defendants
                                                     Welltower OpCo Group LLC and
26                                                   Sunrise Senior Living Management, Inc.
27
                                                       3
28       DEFENDANTS’ NOTICE OF EX PARTE APPLICATION FOR LEAVE TO
       EXTEND FILING DEADLINE AND EXCEED PAGE LIMIT ON MOTION TO
      DISMISS; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATION
               OF MICHAEL P. WEST, ESQ.; AND [PROPOSED] ORDER
     ClarkHill\61560\416158\261400077.v1-12/2/20
 Case 8:20-cv-02250-JVS-KES Document 7 Filed 12/01/20 Page 4 of 4 Page ID #:121



 1                                       CERTIFICATE OF SERVICE
 2
            I hereby certify that on this 1st day of December, 2020, I will electronically file
 3
     the foregoing with the Clerk of the Court using the CM/ECF system, which will then
 4

 5   be sent Electronically to the registered participants as identified on the Notice of
 6
     Electronic Filing (NEF) and paper copies will be sent by first class mail to any counsel
 7
     of record indicated as non-registered participants.
 8

 9
     Dated: December 1, 2020                                     /s/ Michael P. West
10
                                                                 Michael P. West
11                                                               Attorneys for Defendants,
                                                                 Welltower OpCo Group, LLC
12                                                               and Sunrise Senior Living
13                                                               Management, Inc.

14   Attorney for Plaintiffs:
15
     Ayman R. Mourad, Esq.
16   Alexander N. Rynerson, Esq.
     LANZONE MORGAN LLC
17   5001 Airport Plaza Dr., Suite 210
18   Long Beach, CA 90815
     Tel: (562) 596-1700
19   Fax: (562) 596-0011
     Email: eservice@lanzonemorgan.com
20
     Email: arm@lanzonemorgan.com
21   Email: asr@lanzonemorgan.com
22

23

24

25

26

27

28

                                                             4
                                                   CERTIFICATE OF SERVICE
     ClarkHill\61560\416158\261400077.v1-12/2/20
